internal_revenue_service number release date index numbers --------------- ----------------------------------------------------- -------------------------------------------------------- ------------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number -------------------- refer reply to cc corp b04 plr-132357-05 date date legend insurance_company ----------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------- --------------------------------------------------------------- -------------------------- ---------------------------- ----------------------------------------------------------------------------- llc ---------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- llc ---------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- holding_company ------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------- target ---------------------------------------------------------------------------------------------- subco --------------------------------------------- ------------------------------------------- ------------------------------ -------------- ----------------- ----------------- --------------------- --------------------- ------------------------------------------------ plr-132357-05 ------------------------------------------------------------------------------------------------------------ department state a date date date date date date country a a b c d dear --------------- -------------------------- ----------------------- --------------------- --------------------- --------------- ------------- ----- --- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions additional information was received in letters dated date date and date the information provided for consideration is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts insurance_company is a state a mutual life and health insurance_company plr-132357-05 insurance_company as a mutual_insurance_company has no capital stock or shareholders instead the proprietary interests as they exist under state a law are vested nominally in its members the members of a state a mutual_insurance_company are its policyholders and certificate holders under state a law and insurance company’s bylaws a policyholder in his or her capacity as a member of the insurance_company has the right to vote the right to receive dividends if declared and liquidation rights the membership rights insurance_company operates under the regulatory supervision of department target is a business corporation incorporated in country a target is the parent insurance_company owns all of the outstanding membership interests of llc which is treated as a disregarded_entity for federal_income_tax purposes prior to date llc owned and acted as a holding_company of all of the outstanding membership interests of llc on date llc sold all of its interests in llc prior to date llc was treated as a disregarded_entity for federal_income_tax purposes holding_company of domestic and foreign affiliates primarily engaged in the insurance_business the outstanding_stock of target is owned by a united_states persons as defined in sec_7701 of the internal_revenue_code in accordance with target’s bylaws none of its stockholders has ever beneficially owned target stock representing in the aggregate more than percent of the combined voting power of all classes of outstanding_stock target has never been a controlled_foreign_corporation as defined in sec_951 and has never conducted business in the united_states or been subject_to united_states federal_income_tax of insurance_company and target on date insurance company’s board_of directors the board adopted a plan to convert insurance_company from a mutual company to a stock company referred to herein as the converted company under state a law and to simultaneously sell all of the converted company’s stock to holding_company together the conversion the plan was amended by the board on date and date the amended plan is referred to herein as the plan of conversion holding_company was incorporated on date under state a law at the direction also on date a plan_of_reorganization the plan_of_reorganization was entered into among insurance_company holding_company and target pursuant to which target will merge into subco a newly formed wholly owned subsidiary of holding_company the merger the board has determined that the conversion and merger are in the best interest of insurance_company and that the acquisition of target and the insurance subsidiaries it owns will enhance insurance company’s strategic and financial flexibility and increase its competitive position in a manner that furthers the interests of insurance_company and its members holding_company will register with the department as an insurance holding_company under state a law and will engage in business as the parent holding_company holding_company has two classes of authorized stock b shares of no par_value plr-132357-05 of the converted company subco and their respective subsidiaries immediately following the conversion and merger common_stock and c shares of preferred_stock no shares of holding_company common_stock or preferred_stock have been or will be issued before the conversion and merger following the conversion and merger the holding_company common_stock will be registered under the provisions of the securities exchange act of as amended holding_company expects that its common_stock will be publicly and actively_traded proposed transactions for what have been represented to be valid business reasons insurance_company has proposed the following series of related transactions the proposed transactions conversion i pursuant to the plan of conversion and following the receipt of regulatory approval from the department holding_company will issue without charge non- transferable subscription rights subscription rights to purchase shares of its authorized but unissued no par_value common_stock conversion stock in a subscription offering the subscription offering to the following persons collectively the participants and in the following priority a the eligible members defined by the plan of conversion as persons who are named insureds or certificate holders under a policy issued by insurance_company as of date b the qualified_stock plan defined by the plan of conversion as any defined_benefit_plan or defined_contribution_plan of holding_company such as an employee_stock_ownership_plan stock_bonus_plan profit sharing plan or other plan that with its related trust meets the requirements to be qualified under sec_401 c the insurance_company legacy participants defined by the plan of conversion to mean the directors officers managers and employees of insurance_company and llc as of date and without duplication the directors officers managers and employees of insurance_company and llc as of the effective date defined below in step iii and any other person who at any time served as a director of insurance_company after date d the target legacy participants defined by the plan of conversion to mean the directors officers managers and employees of target and certain of plr-132357-05 its controlled entities affiliates as of date and without duplication the directors officers managers and employees of target and its affiliates as of the effective date e shareholders of target as of date ii promptly following the receipt of regulatory approval to issue shares of stock in a public offering holding_company will commence the subscription offering if shares of conversion stock remain unsold in the subscription offering they will be sold in a public offering the community offering the subscription offering and the community offering are hereinafter referred to collectively as the offering the community offering may commence concurrently with the subscription offering purchasers of conversion stock in the offering are referred to herein as subscribers all shares of conversion stock to be sold in the offering will be sold at a uniform purchase_price per share the purchase_price based on an independent valuation of the consolidated pro-forma market_value of the converted company as a subsidiary of holding_company as determined at the conclusion of the offering by an expert who is experienced in the field of corporate appraisals and who is not related to holding_company insurance_company or target iii upon completion of the offering and following the receipt of all required regulatory approvals from the department insurance_company will convert from mutual to stock form by filing amended articles of incorporation the amended articles in the office of the department of state of state a pursuant to the amended articles the converted company will have authorized a single class of voting common_stock the converted company common_stock the term effective date used herein means the date on which the amended articles are filed or a later date as may be specified in the amended articles also on the effective date a portion of the net_proceeds of the offering received by holding_company will be paid to the converted company as authorized or required by the department in exchange for the issuance to holding_company of all of the converted company common_stock the converted company will thereupon become a wholly owned subsidiary of holding_company holding_company in its capacity as sole shareholder of the converted company will have the exclusive voting rights relating to the stock of the converted company as a result of the relinquishment of the policyholders’ membership rights in insurance_company all of the rights associated with the membership rights will expire on the effective date other than the expiration of those rights each insurance_policy issued by insurance_company and in force on the effective date will remain in force as a policy issued by the converted company in accordance with the terms of such policy plr-132357-05 immediately following consummation of the proposed transactions and pursuant to the department’s order approving the plan of conversion converted company will make a cash distribution to holding_company iv prior to and in contemplation of the merger target will become a domestic domestication business corporation under state a law by filing articles of domestication in the office of the department of state of state a the domestication prior to the domestication target may declare a special cash dividend payable to its shareholders of record as of the close of business on the business_day immediately preceding the date of the domestication the cash distribution merger v subco will be incorporated as a state a business corporation at the direction of holding_company immediately before the conversion and merger for the purpose of becoming the surviving corporation in the merger on the effective date holding_company will own all of the outstanding_stock of subco vi on the effective date immediately following the conversion and pursuant to the plan_of_reorganization target will merge into subco with subco being the merger survivor defined above as the merger in the merger each target shareholder will exchange their target stock for a combination of cash and the number of shares of holding_company common_stock to be determined before the effective date pursuant to a fixed formula set forth in the plan_of_reorganization the merger consideration provided that in no event will the total cash portion of the merger consideration exceed d percent of the total merger consideration on the effective date representations conversion the following representations regarding the conversion described above in steps i through iii have been made on behalf of insurance_company and target a eligible members who transfer or who are deemed for federal_income_tax purposes to have transferred their membership rights in insurance_company to holding_company in exchange for subscription rights will not retain any rights in such transferred membership rights and will not receive any cash or property in the exchange other than the subscription rights plr-132357-05 b the subscription rights issued to eligible members and other participants in the subscription offering are non-transferable non-negotiable personal rights to purchase conversion stock at the purchase_price in the subscription offering c in the event a subscriber is also an eligible member i each such subscriber will be afforded the same consideration as a similarly situated eligible member who is not a subscriber ii such consideration will be limited to the receipt of subscription rights under the plan of conversion and iii each such subscriber will pay the same purchase_price for conversion stock as is paid_by all other subscribers in the offering d the conversion and all related transactions and exchanges will occur under a plan adopted and approved before the effective date by holding_company insurance_company eligible members and the department in which the rights of all parties will be defined e the conversion and all related transactions and exchanges will occur on or as of approximately the same date f each of the parties to the proposed transactions will pay his her or its own expenses if any incurred in connection with the transactions except that insurance_company or the converted company and holding_company will pay their expenses out of the net_proceeds from the sale of the conversion stock in the offering g the converted company will issue only voting common_stock in connection with the conversion and all such stock will be issued to holding_company h holding_company will contribute to the converted company in exchange for all of the converted company common_stock i membership rights in insurance_company that are transferred or deemed to be transferred to holding_company by eligible members and ii a portion of the net_proceeds from the sale of conversion stock in the offering as authorized or required by the department i following the conversion the converted company will be treated under state a law as the same corporation as insurance_company that existed as a mutual_insurance_company before the conversion there will be no transfers of assets actual or constructive by or from insurance_company to the converted company j following the conversion the converted company will continue to conduct the insurance_business it conducted before the conversion k the conversion is not part of a plan to increase periodically the proportionate interest of any eligible member of insurance_company or any stockholder of the plr-132357-05 converted company or of holding_company in the assets or earnings_and_profits of insurance_company the converted company or holding_company l insurance_company is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 m holding_company will not make any election under sec_338 in connection with its acquisition of the converted company common_stock domestication the following representations regarding the domestication described above in step iv have been made on behalf of insurance_company and target n the fair_market_value of the stock of target as a domestic business corporation under the laws of state a new target and other consideration received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered by each target shareholder in the exchange o except for the transactions that will occur as part of the merger there is no plan or intention by the shareholders of target who own one percent or more of the stock of target and to the best of the knowledge of the management of target there is no plan or intention on the part of the remaining shareholders of target to sell exchange or otherwise dispose_of any of the shares of new target stock that will be received in the exchange p immediately following the domestication the shareholders of target will own all of the outstanding_stock of new target and will own such stock solely by reason of their ownership of target stock immediately prior to the domestication q except upon exercise of options to acquire target stock that will be converted into rights to acquire new target stock immediately before the domestication new target has no plan or intention to issue additional shares of its stock following the domestication r immediately following the domestication new target will possess the same assets and liabilities as those possessed by target immediately before the domestication except for assets used to pay expenses_incurred in connection with the domestication for purposes of this representation the cash distribution defined above in step iv will not be treated as an asset held immediately before the domestication no assets will be distributed in the domestication and there will be no dissenting shareholders to the domestication assets used to pay expenses will constitute less than one percent of the net assets of target immediately before the domestication plr-132357-05 s shareholders of target will receive no consideration other than new target stock for their target stock t immediately prior to the domestication all outstanding warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in target will be converted into a right to acquire stock in new target u except for the transactions that will occur as part of the merger new target has no plan or intention to reacquire any of its stock issued in the domestication v except for the transactions that will occur as part of the merger new target has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the domestication w the liabilities of target assumed by new target plus the liabilities if any to which the transferred assets are subject were incurred by target in the ordinary course of its business and are associated with the assets transferred x following the domestication except as otherwise required by the merger new target will continue the historic_business of target or use a significant portion of target’s historic_business_assets in a business y the target shareholders will pay their respective expenses if any incurred in connection with the domestication z target is not under the jurisdiction of a court in a title or a similar case within the meaning of sec_368 aa none of the parties to the domestication are investment companies as defined in sec_368 and iv bb the total fair_market_value of the assets of new target immediately after the domestication will equal or exceed the aggregate adjusted_basis of the transferred assets cc on the date of the domestication target will not own any u s real_property interests as defined in sec_897 and sec_1_897-1 of the income_tax regulations merger the following representations regarding the merger described above in steps v and vi have been made on behalf of insurance_company and target plr-132357-05 dd the fair_market_value of the holding_company stock and other consideration received by each new target shareholder will be approximately equal to the fair_market_value of the new target stock surrendered by each new target shareholder in the exchange ee at least percent of the proprietary interest in new target will be exchanged for holding_company stock and will be preserved within the meaning of sec_1 e subco will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by new target immediately prior to the merger for purposes of this representation amounts paid_by new target to new target shareholders who receive cash or other_property new target assets used to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by new target immediately preceding the merger will be included as assets of new target held immediately prior to the merger gg prior to the merger holding_company will be in control of subco within the meaning of sec_368 hh following the merger subco will not issue additional shares of its stock that would result in holding_company losing control of subco within the meaning of sec_368 holding_company has no plan or intention to reacquire directly or through a related_person within the meaning of sec_1_368-1 and any of its stock issued in the merger provided however subject_to holding_company shareholder approval holding_company may purchase up to four percent of its stock on the open market not sooner than six months following the merger as part of a stock compensation plan for holding_company officers employees and directors holding_company has no plan or intention to liquidate subco to merge subco with and into another corporation to sell or otherwise dispose_of the stock of subco or to cause subco to sell or otherwise dispose_of any of the assets of new target acquired in the merger except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 kk the liabilities of new target assumed by subco and the liabilities to which the transferred assets of new target are subject were incurred by new target in the ordinary course of its business following the merger holding_company or the members of holding company’s qualified_group as defined in sec_1_368-1 will continue new target’s ff ii jj ll plr-132357-05 historic_business or use a significant portion of new target’s historic_business_assets in a business as such terms are used in sec_1_368-1 mm holding_company subco new target and the shareholders of new target will pay their respective expenses if any incurred in connection with the merger except that holding_company may pay subco’s expenses out of the net_proceeds from the sale of the conversion stock in the offering nn there is no intercorporate indebtedness existing between holding_company and new target or between subco and new target that was issued acquired or will be settled at a discount oo no two parties to the merger are investment companies as defined in sec_368 and iv pp target is not and new target will not be under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 qq no stock of subco will be issued in the merger rr the total fair_market_value of the assets transferred to subco by new target in the merger will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by subco in connection with the exchange ii the amount of any liabilities owed to subco by new target that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition received by new target in connection with the exchange the fair_market_value of the assets of subco will exceed the amount of its liabilities immediately after the merger ss the payment of cash in lieu of fractional shares of holding_company common_stock is solely for the purpose of avoiding the expense and inconvenience to holding_company of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration that will be paid in the merger to new target shareholders in lieu of issuing fractional shares of holding_company common_stock will not exceed one percent of the total consideration that will be issued in the merger to new target shareholders the fractional share interests of each new target shareholder will be aggregated and no new target shareholder will receive cash in an amount equal to or greater than the value of one full share of holding_company common_stock none of the compensation received by any shareholder-employee of new target will be separate consideration for or allocable to any of their shares of new target stock none of the shares of holding_company common_stock received by any shareholder-employee of new target will be separate consideration for or tt plr-132357-05 allocable to any employment agreement and the compensation paid to any shareholder-employee of new target will be for services actually rendered and will be commensurate with amounts paid to third parties bargaining at arm’s- length for similar services uu except for the cancellation of all unexercised new target non-qualified stock_options all new target stock warrants and similar rights to acquire new target stock which are outstanding on the effective date will be assumed by holding_company and replaced with warrants or similar rights to acquire holding_company common_stock which are exercisable and vest upon the same terms and conditions as were applicable to the related new target stock warrants or similar rights to acquire new target common_stock immediately prior to the effective date rulings conversion sec_3 of revproc_2005_3 2005_1_irb_118 provides that the internal_revenue_service will not rule on whether a transaction constitutes a corporate_reorganization within the meaning of sec_368 unless the service determines that there is a significant issue that is not clearly and adequately addressed by published authority the taxpayer has submitted information indicating that a significant issue exists with respect to the conversion described above in steps i through iii based solely on the information submitted and the representations made we rule as follows on the conversion the conversion of insurance_company into the converted company upon holding company’s exchange of membership rights for stock of the converted company will be a reorganization within the meaning of sec_368 the converted company will constitute one and the same taxable entity as the insurance_company for federal_income_tax purposes revrul_54_482 1954_2_cb_148 neither insurance_company nor the converted company will recognize gain_or_loss as a result of the reorganization no gain_or_loss will be recognized by holding_company on the exchange of membership rights in insurance_company for stock in the converted company sec_354 the tax_attributes of insurance_company will remain unchanged as tax_attributes of the converted company upon insurance company’s conversion to a stock insurance_company thus attributes such as asset basis holding periods net_operating_loss carryovers capital_loss carryovers earnings_and_profits and accounting methods will not be changed by reason of the conversion of the plr-132357-05 mutual_insurance_company into a stock insurance_company in the recapitalization no gain_or_loss will be recognized by insurance_company or the converted company on the receipt of cash proceeds and membership rights in exchange for converted company common_stock sec_1032 for federal_income_tax purposes the policyholders of insurance_company will be treated as transferring their membership rights to holding_company in exchange for subscription rights to buy conversion stock a policyholder will recognize gain_or_loss to the extent that the fair_market_value of the subscription rights received if any differs from the basis of such policyholder in the rights surrendered therefor sec_1001 and c the basis in such membership rights will be treated as zero rev_rul 1971_1_cb_113 see revrul_74_277 c b there is no federal tax incidence to holding_company on its granting of subscription rights to policyholders in exchange for their membership rights in insurance_company rev_rul c b moreover holding_company will recognize no gain_or_loss on the lapse of a subscription right sec_1032 a person acquiring a share of conversion stock in the offering because of the exercise of a subscription right will have a basis in such share equal to the amount of cash paid therefor plus the basis of such right if any taking into account the tax consequences on receipt of such right see ruling see revrul_58_234 1958_1_cb_279 such person’s holding_period in such share will commence on the day the subscription right is exercised sec_1223 a person acquiring a share of conversion stock other than through the exercise of a subscription right will have a basis in such share equal to the cash paid therefor such person’s holding_period in such share will commence on the date after the acquisition rev_rul c b no gain_or_loss will be recognized by holding_company on the receipt of cash or property in the offering in exchange for conversion stock sec_1032 holding_company will have a basis in all of the stock of the converted company equal to a the cash paid therefor less any cash distributed by converted company to holding_company pursuant to the department’s order approving the plan of conversion and b holding company’s basis in the membership rights sec_1012 and sec_358 plr-132357-05 domestication sec_3 of revproc_2005_3 2005_1_irb_118 provides that the internal_revenue_service will not rule on whether a transaction constitutes a corporate_reorganization within the meaning of sec_368 unless the service determines that there is a significant issue that is not clearly and adequately addressed by published authority the taxpayer has submitted information indicating that a significant issue exists with respect to the domestication described above in step iv based solely on the information submitted and the representations made we rule as follows on the domestication for federal_income_tax purposes the domestication will be treated as a transfer by target of its assets to new target in exchange for new target stock and the assumption by new target of the liabilities of target followed by the distribution by target to its shareholders of the new target stock in exchange for their target stock the domestication will be a reorganization within the meaning of sec_368 and sec_1_367_b_-2 target and new target will each be a_party_to_a_reorganization within the meaning of sec_368 the deemed exchange by the target shareholders of their shares of target stock for shares of new target stock is hereinafter referred to as the share exchange no gain_or_loss will be recognized by target on the transfer of its assets to new target in exchange for new target stock and the assumption by new target of the liabilities of target sec_357 and sec_361 no gain_or_loss will be recognized by new target on its receipt of the assets of target in exchange for new target stock and the assumption by new target of the liabilities of target sec_1032 new target’s basis in each target asset received by new target in the domestication will equal the basis of such asset in the hands of target immediately before the domestication sec_362 new target’s holding_period for each target asset received by new target in the domestication will include the period during which such asset was held by target sec_1223 new target will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of target as of the date of the domestication sec_381 and sec_1_381_c_2_-1 any deficit in the earnings_and_profits of target will be used only to offset the earnings_and_profits accumulated after the date of the domestication plr-132357-05 unless a target shareholder makes the election provided in sec_1_367_b_-3 to include in income as a deemed_dividend the all_earnings_and_profits_amount with respect to its target stock or otherwise qualifies for the de_minimis exception set forth in sec_1_367_b_-3 such shareholder will recognize gain but not loss on the share exchange equal to the excess of the fair_market_value of the shares of new target stock received by such target shareholder in the exchange over such shareholder’s adjusted tax basis in the shares of target that were surrendered by such shareholder in the exchange sec_1_367_b_-3 each target shareholder that makes the election provided in sec_1_367_b_-3 to include in income as a deemed_dividend the all_earnings_and_profits_amount with respect to its target stock and satisfies the associated notice requirements will include in income as a deemed_dividend the all_earnings_and_profits_amount with respect to its target stock and will not otherwise recognize gain_or_loss on the share exchange each target shareholder that qualifies for the de_minimis exception set forth in sec_1_367_b_-3 will not recognize any gain_or_loss on the share exchange sec_354 unless a target shareholder makes the election provided in sec_1_367_b_-3 to include in income as a deemed_dividend the all_earnings_and_profits_amount with respect to its target stock or otherwise qualifies for the de_minimis exception set forth in sec_1_367_b_-3 the basis of the new target stock received by such shareholder in the share exchange will equal the shareholder’s basis in the target stock surrendered plus the amount of gain recognized by the shareholder in the share exchange sec_358 and sec_1_367_b_-3 example in the case of a target shareholder that makes the election provided in sec_1 b - c and satisfies the associated notice requirements the basis of the new target stock received by such shareholder in the share exchange will equal the shareholder’s basis in the target stock surrendered plus the all_earnings_and_profits_amount included in income by the shareholder as a deemed_dividend with respect to its target stock sec_358 and sec_1_367_b_-3 example each target shareholder that qualifies for the de_minimis exception set forth in sec_1_367_b_-3 will have a basis in the new target stock received by such shareholder in the share exchange equal to its basis in the target stock surrendered in exchange therefor sec_358 the holding_period of the new target stock received by each target shareholder in the share exchange will include the period during which such shareholder held the target stock surrendered in exchange therefor provided the target stock was held as a capital_asset at the time of the domestication sec_1223 the taxable_year of target will end upon the close of the date of the domestication sec_1_367_b_-2 merger plr-132357-05 sec_3 of revproc_2005_3 2005_1_irb_118 provides that the internal_revenue_service will not rule on whether a transaction constitutes a corporate_reorganization within the meaning of sec_368 by reason of sec_368 unless the service determines that there is a significant issue that is not clearly and adequately addressed by published authority the taxpayer has submitted information indicating that a significant issue exists with respect to the merger described above in steps v and vi based solely on the information submitted and the representations made we rule as follows on the merger provided the merger qualifies as a statutory merger subco’s acquisition of substantially_all of new target’s assets in exchange for holding_company stock cash and subco’s assumption of new target’s liabilities will be a reorganization under sec_368 by reason of sec_368 new target holding_company and subco will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by new target on its transfer of substantially_all of its assets to subco in exchange for holding_company stock cash and the assumption by subco of new target’s liabilities sec_361 and sec_357 no gain_or_loss will be recognized by either holding_company or subco on the acquisition by subco of substantially_all of the assets of new target in exchange for holding_company stock cash and the assumption by subco of new target’s liabilities sec_1_1032-2 the basis of each new target asset received by subco in the merger will be the same as the basis of that asset in the hands of new target immediately before its transfer sec_362 the holding_period of each new target asset received by subco in the merger will include the period during which such asset was held by new target sec_1223 no gain_or_loss will be recognized by new target on its distribution of holding_company stock to the new target shareholders pursuant to the plan_of_reorganization sec_361 for federal_income_tax purposes new target shareholders who receive subscription rights in their capacity as new target shareholders pursuant to the plan of conversion will be treated as receiving such subscription rights in the merger such subscription rights will be treated as securities that have no principal_amount and not as other_property sec_1_356-3 gain will be recognized by new target shareholders who exchange new target stock for holding_company stock and cash in the merger but not in excess of the amount of cash received sec_356 if the exchange has the effect of the distribution plr-132357-05 of a dividend determined with the application of sec_318 then the amount of the gain recognized that is not in excess of the shareholder’s ratable share of undistributed_earnings and profits will be treated as a dividend sec_356 no loss will be recognized sec_356 the basis of holding_company stock received by each new target shareholder will equal such shareholder’s basis in the new target stock surrendered in exchange a decreased by the amount of cash received and b increased by the amount treated as a dividend and the amount of gain recognized by the shareholder on the exchange not including any part of the gain treated as a dividend sec_358 the holding_period of the holding_company stock received by each new target shareholder in the merger will include the period during which such shareholder held the new target stock surrendered in exchange therefor provided the new target stock was held as a capital_asset at the time of the merger sec_1223 the basis of the subco stock in the hands of holding_company will be determined under sec_1_358-6 and sec_1_1502-30 pursuant to sec_381 and sec_1_381_a_-1 subco will succeed to and take into account the items of new target described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder caveats we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding the cash distribution described above in step iv of the proposed transactions procedural statements this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the proposed transactions should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transactions are completed under the power_of_attorney on file in this office a copy of this letter is being sent plr-132357-05 to your authorized representatives sincerely _richard k passales_____ richard k passales senior counsel branch office of associate chief_counsel corporate cc
